Citation Nr: 1606505	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  13-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a skin rash.

4.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a back disability, and if so, whether the claim should be granted. 


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to October 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
 
The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The Veteran was afforded a videoconference hearing before the undersigned in September 2015.  A transcript of the proceeding is of record.  At the hearing, his attorney pointed out that the Veteran had filed a notice of disagreement with a September 2014 rating decision denying entitlement to a total disability rating based on individual unemployability but had not received a statement of the case in response.  The record reflects that later in September 2015, the RO mailed a statement of the case to the Veteran and his attorney.  In the cover letter sent with the statement of the case, the RO informed the Veteran and his attorney of the requirement that the Veteran submit a timely substantive appeal to perfect the appeal.  The record before the Board does not show that the Veteran or his attorney has submitted a substantive appeal in response to the statement of the case.  Therefore, the Board has determined that the Veteran is not seeking appellate review of the total rating issue at this time.
The claim to reopen is granted herein while the other matters on appeal are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  Entitlement to service connection for a back disability was denied in a November 2006 rating decision.

2.  The Veteran did not appeal the November 2006 rating decision or submit any pertinent evidence within the appeal period.

3.  Evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110   (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429   (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The Veteran's claim for service connection for a back disability was previously denied in a November 2006 rating decision, based on the absence of evidence establishing a causal link between service and current back disability.  The Veteran submitted a notice of disagreement in November 2007, and the RO issued a statement of the case in April 2009 addressing the initiated appeal.  The Veteran did not thereafter perfect the appeal or submit any pertinent evidence within the appeal period.  

The evidence received subsequent to the appeal period includes a July 2015 report (added to the record in September 2015) by V.P., D.C., indicating that following his review of the Veteran's records and the examination of the Veteran it was his opinion that it is more likely than not that the Veteran's current back disability is related to his active service.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.  Therefore, it is new and material, and reopening of the claim is warranted.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a back disability is granted.


REMAND

A July 2015 report by chiropractor V.C. provides opinions linking the Veteran's current disabilities of the knees and back to his active service, but fails to provide adequate rationale for the opinions.  Therefore, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of all knee and back disorders present during the period of the claims.

At the Veteran's hearing before the undersigned, his attorney stated that the Veteran's claim for service connection for a skin rash was based in part on his exposure to Agent Orange in service.  The Veteran reported that he had difficulty with his skin after service, including breaking out easily and sensitivity to sun.  

The Veteran served overseas in Thailand, and in a July 2011 memorandum the VA JSRRC Coordinator made a formal finding conceding the Veteran's exposure to herbicide agents while stationed at Udorn, Thailand, from September 1966 to September 1967.  

Service treatment records include an October 1965 report of medical history associated with a remote duty medical examination in which it was noted that the Veteran had "periodic breaking out of his feet after sweating." A February 1966 treatment record notes that the Veteran's feet were rubbed raw, which the Veteran attributed to "black sox."  Desenex was provided for treatment.

In August 1967 the Veteran was treated for a three-month history of depigment area in the trunk, mostly on the back, which was not pruritic, and which was assessed as tinea versicolor.

In July 1968 the Veteran was treated for itchy skin without vesicles.

The report of the Veteran's service separation examination in August 1968 reflects that his skin and feet were found to be normal on clinical examination.

In light of the evidence of skin problems in service and the Veteran's statements concerning his skin problems following service, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of any skin rashes present during the period of the claim.

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Thereafter, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all back disorders and all knee disorders present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed. 

For each back disorder and each disorder of each knee present at any time during the period of the claims, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to the Veteran's active service.  In so doing, the examiner should address the Veteran's assertions, including as provided in testimony before the undersigned in September 2015, and should also consider the July 2015 examination report and opinions by the private chiropractor, V.P., that the claimed disorders are more likely than not related to service. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

3.  The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all skin disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed. 

For each skin disorder present at any time during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to the Veteran's active service, to include the Veteran's conceded in-service exposure to herbicides while stationed in Thailand from September 1966 to September 1967. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

4.  The RO should also undertake any other development deemed appropriate.
 
5.  Then, the RO should adjudicate the reopened claim for service connection for a back disability on a de novo basis and readjudicate the other issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	

______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


